      Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

GUI GLOBAL PRODUCTS, LTD.                      §
D/B/A GWEE                                     §
                                               §
Plaintiff,                                     §
                                               §
vs.                                            §     Case No. 4:20-cv-2624
                                               §
SAMSUNG ELECTRONICS CO., LTD.                  §
AND SAMSUNG ELECTRONICS                        §
AMERICA, INC.                                  §     Jury Trial Requested
                                               §
Defendants.                                    §

               DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND
                SAMSUNG ELECTRONICS AMERICA, INC.’S ANSWER
                       AND AFFIRMATIVE DEFENSES TO
              GUI GLOBAL PRODUCTS, LTD. d/b/a GWEE’S COMPLAINT

        Defendants Samsung Electronics Co., Ltd. (“SEC”) and Samsung Electronics America,

Inc. (“SEA”) (together, “Samsung”), through their counsel, hereby respond to the Complaint for

Patent Infringement (the “Complaint”) of Plaintiff GUI Global Products, Ltd. d/b/a Gwee (“GUI”),

subject to and without waiver of Samsung’s Motion to Transfer Venue to the Northern District of

California (Dkt. 44). Samsung denies the allegations and characterizations in the Complaint unless

expressly admitted in the following paragraphs.    Samsung’s specific responses to the numbered

allegations of the Complaint are in the below numbered paragraphs as follows.

                                      INTRODUCTION

        1.     Samsung admits that this is an action for purported patent infringement of U.S.

Patent Nos. 10,589,320; 10,562,077; 10,259,021; and 10,259,020 (collectively, the “patents-in-

suit”). Except as expressly admitted, Samsung denies the allegations in paragraph 1 of the

Complaint.
     Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 2 of 18



        2.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 2 of the Complaint and, therefore, denies them.

        3.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 3 of the Complaint and, therefore, denies them.

        4.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 4 of the Complaint and, therefore, denies them.

        5.     Samsung admits that Mr. Valdez and Mr. Mayfield are the named inventors of the

patents-in-suit. Samsung is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in paragraph 5 of the Complaint and, therefore, denies

them.

        6.     Denied.

                                   THE PATENTS-IN-SUIT

        7.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 7 of the Complaint and, therefore, denies them.

        8.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 8 of the Complaint and, therefore, denies them.

        9.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 9 of the Complaint and, therefore, denies them.

        10.    Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 10 of the Complaint and, therefore, denies them.

        11.    Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 11 of the Complaint and, therefore, denies them.




                                                2
     Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 3 of 18



                                           PARTIES

       12.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 12 of the Complaint and, therefore, denies them.

       13.     Samsung admits that SEC is a corporation organized and existing under the laws of

the Republic of Korea with its headquarters at 129 Samsung-Ro, Yeongtong-Gu, Suwon,

Gyeonggi-Do, Korea. Samsung admits that SEC has a role in the design, manufacture, and

providing to the U.S. and world markets products, including Galaxy Buds. Samsung denies any

remaining allegations contained in paragraph 13.

       14.     Denied. Prior to January 1, 2015, Samsung Telecommunications America, LLC

(“STA”) was a wholly-owned subsidiary of SEA. Effective January 1, 2015, STA merged with

SEA, with SEA being the surviving entity and STA as the absorbed entity. STA has since been

dismissed from this case and the caption ordered amended by Oral Order of the court on

October 16, 2020. Samsung denies any remaining allegations contained in paragraph 14.

       15.     Samsung admits that SEA, a wholly owned subsidiary of SEC, is a New York

corporation with places of business at 85 Challenger Road, Ridgefield Park, New Jersey 07660.

Samsung admits that, effective January 1, 2015, SEA merged with STA. Samsung denies any

remaining allegations contained in paragraph 15.

       16.     To the extent that a response is required, Samsung denies that SEC, STA, and SEA

can properly be referred to collectively as “Samsung.”

                                JURISDICTION AND VENUE

       17.     Samsung admits the Complaint purports to be an action arising under the patent

laws of the United States, 35 U.S.C. §§ 101 et seq. Samsung further admits that this Court has

subject matter jurisdiction over the allegations as pleaded under 28 U.S.C. §§ 1331 and 1338(a).



                                                3
     Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 4 of 18



        18.    For the purposes of this action and this action only, Samsung does not deny that the

Court has personal jurisdiction over SEC and SEA. Except as expressly admitted, Samsung denies

the allegations in paragraph 18 of the Complaint.

        19.    For the purposes of this action and this action only, Samsung does not deny that

this Court may be a proper venue for this suit, but asserts that it is not a convenient venue and

venue here is not in the interests of justice pursuant to 28 U.S.C. § 1404(a) as detailed in, e.g.,

Samsung’s Motion to Transfer Venue to the Northern District of California Pursuant to 28 U.S.C.

§ 1404 (a) (Dkt. 44), which Samsung incorporates herein by reference. Samsung admits that it has

a Samsung Experience Store in the Houston Galleria. Except as expressly admitted, Samsung

denies the allegations in paragraph 19 of the Complaint.

                               COUNT I – INFRINGEMENT OF
                                U.S. PATENT NO. 10,589,320

        20.    Samsung admits that, according to the face of the United States Patent No.

10,589,320 (the “’320 Patent”), the application for the ’320 Patent was filed on November 27,

2019 and the ’320 Patent issued on March 17, 2020. Samsung further admits that the ’320 Patent

on its face lists non-provisional and provisional filings dated as far back as August 5, 2011. Except

as expressly admitted, Samsung is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph 20 of the Complaint and, therefore, denies

them.

        21.    Samsung admits that paragraph 21 recites language from Claim 1 of the ’320

Patent. Except as expressly admitted, Samsung denies the allegations in paragraph 21 of the

Complaint.

        22.    Denied.

        23.    Denied.

                                                 4
     Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 5 of 18



       24.     Denied.

       25.     Denied.

       26.     Denied.

       27.     Denied.

       28.     Denied.

       29.     Denied.

       30.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 30 of the Complaint and, therefore, denies them.

       31.     Denied.

       32.     Denied.

       33.     Denied.

       34.     Denied.

       35.     Denied.

       36.     Denied.

       37.     Denied.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     Denied.

       42.     Denied.

       43.     Denied.

       44.     Denied.

       45.     Denied.

       46.     Denied.
                                                5
     Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 6 of 18



        47.    Samsung admits that it had notice of the ’320 Patent by the service of the

Complaint. Except as expressly admitted, Samsung denies the allegations in paragraph 47 of the

Complaint.

        48.    Denied.

        49.    Denied.

                             COUNT II – INFRINGEMENT OF
                               U.S. PATENT NO. 10,562,077

        50.    Samsung admits that, according to the face of the United States Patent

No. 10,562,077 (the “’077 Patent”), the application for the ’077 Patent was filed on July 2, 2019

and the ’077 Patent issued on February 18, 2020. Samsung further admits that the ’077 Patent on

its face lists non-provisional and provisional filings dated as far back as August 5, 2011. Except

as expressly admitted Samsung is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph 50 of the Complaint and, therefore, denies

them.

        51.    Samsung admits that paragraph 51 recites language from Claim 1 of the ’077

Patent. Except as expressly admitted, Samsung denies the allegations in paragraph 51 of the

Complaint.

        52.    Denied.

        53.    Denied.

        54.    Denied.

        55.    Denied.

        56.    Denied.

        57.    Denied.

        58.    Denied.


                                                6
     Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 7 of 18



       59.    Denied.

       60.    Denied.

       61.    Denied.

       62.    Denied.

       63.    Denied.

       64.    Denied.

       65.    Denied.

       66.    Denied.

       67.    Denied.

       68.    Denied.

       69.    Denied.

       70.    Denied.

       71.    Denied.

       72.    Denied.

       73.    Denied.

       74.    Denied.

       75.    Denied.

       76.    Samsung admits that it had notice of the ’077 Patent by the service of the

Complaint. Except as expressly admitted, Samsung denies the allegations in paragraph 76 of the

Complaint.

       77.    Denied.

       78.    Denied.




                                              7
     Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 8 of 18



                             COUNT III – INFRINGEMENT OF
                               U.S. PATENT NO. 10,259,021

       79.     Samsung admits that, according to the face of the United States Patent

No. 10,259,021 (the “’021 Patent”), the application for the ’021 Patent was filed on December 22,

2017. Samsung denies that the ’021 Patent was issued on April 19, 2019. Samsung admits that

the ’021 Patent on its face lists April 16, 2019 as the date of patent. Samsung further admits that

the ’021 Patent on its face lists non-provisional and provisional filings dated as far back as

August 5, 2011. Except as expressly admitted Samsung is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 79 of the

Complaint and, therefore, denies them.

       80.     Samsung admits that paragraph 80 recites language from Claim 1 of the ’021

Patent. Except as expressly admitted, Samsung denies the allegations in paragraph 80 of the

Complaint.

       81.     Denied.

       82.     Denied.

       83.     Denied.

       84.     Denied.

       85.     Denied.

       86.     Denied.

       87.     Denied.

       88.     Denied.

       89.     Denied.

       90.     Denied.




                                                8
     Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 9 of 18



       91.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 91 of the Complaint and, therefore, denies them.

       92.     Denied.

       93.     Denied.

       94.     Denied.

       95.     Denied.

       96.     Denied.

       97.     Denied.

       98.     Denied.

       99.     Denied.

       100.    Denied.

       101.    Denied.

       102.    Denied.

       103.    Denied.

       104.    Denied.

       105.    Denied.

       106.    Samsung admits that it had notice of the ’021 Patent by the service of the

Complaint. Except as expressly admitted, Samsung denies the allegations in paragraph 106 of the

Complaint.

       107.    Denied.

       108.    Denied




                                                9
    Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 10 of 18



                              COUNT IV – INFRINGEMENT OF
                                U.S. PATENT NO. 10,259,020

        109.   Samsung admits that, according to the face of the United States Patent

No. 10,259,020 (the “’020 Patent”), the application for the ’020 Patent was filed on December 22,

2017 and the ’020 Patent issued on April 16, 2019. Samsung further admits that the ’320 Patent

on its face lists non-provisional and provisional filings dated as far back as August 5, 2011. Except

as expressly admitted, Samsung is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph 109 of the Complaint and, therefore, denies

them.

        110.   Samsung admits that paragraph 110 recites language from Claim 1 of the ’021

Patent. Except as expressly admitted, Samsung denies the allegations in paragraph 110 of the

Complaint.

        111.   Denied.

        112.   Denied.

        113.   Denied.

        114.   Denied.

        115.   Denied.

        116.   Denied.

        117.   Denied.

        118.   Denied.

        119.   Denied.

        120.   Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 120 of the Complaint and, therefore, denies them.

        121.   Denied.


                                                 10
    Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 11 of 18



        122.    Denied.

        123.    Denied.

        124.    Denied.

        125.    Denied.

        126.    Denied.

        127.    Denied.

        128.    Denied.

        129.    Denied.

        130.    Denied.

        131.    Denied.

        132.    Denied.

        133.    Denied.

        134.    Samsung admits that it had notice of the ’020 Patent by the service of the

Complaint. Except as expressly admitted, Samsung denies the allegations in paragraph 134 of the

Complaint.

        135.    Denied.

        136.    Denied.

                                RESPONSE TO JURY DEMAND

        137.    Plaintiff’s demand for a jury trial does not require a response by Samsung.

Samsung also requests a jury trial of all issues triable to a jury in this action.

                                      PRAYER FOR RELIEF

        138.    Samsung denies that Plaintiff is entitled to any of the requested relief and denies

any and all allegations contained within the Prayer for relief of the Complaint.



                                                   11
      Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 12 of 18



                            AFFIRMATIVE AND OTHER DEFENSES

       Subject to the responses above and subject to its Motion to Transfer Venue to the Northern

District of California (Dkt. 44), Samsung contends and asserts the following affirmative and other

defenses in response to the allegations in the Complaint. By asserting these affirmative defenses,

Samsung does not admit that it bears the burden of proof on any issue and does not accept any burden

it would not otherwise bear. In addition to the affirmative and other defenses described below, and

subject to the responses above, Samsung intends to conduct discovery and specifically reserves all

rights to assert additional affirmative and other defenses, including inequitable conduct, consistent

with the facts that become known through the course of discovery or otherwise.

                                         FIRST DEFENSE

                                FAILURE TO STATE A CLAIM

       GUI’s Complaint fails to state a claim upon which relief may be granted.

                                        SECOND DFENSE

                        NON-INFRINGEMENT OF THE ’320 PATENT

       Samsung has not infringed and does not directly or indirectly infringe (either literally or under

the doctrine of equivalents) any valid and enforceable claim of the ’320 Patent under any theory of

infringement. For example, claim 1 of the ’320 patent requires a “portable electronic device.” This

term was defined in the specification of the ’320 patent as “[t]he term portable electronic device

means such devices having a view screen including, but not limited to, tablet computers, laptop

computers, portable DVD players, and the like.” ’320 patent, 17:59-62. The Samsung product that

GUI identifies as a “portable electronic device” has no view screen, and thus cannot infringe any

claim of the ’320 patent.




                                                  12
      Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 13 of 18



                                        THIRD DEFENSE

                        NON-INFRINGEMENT OF THE ’077 PATENT

       Samsung has not infringed and does not directly or indirectly infringe (either literally or under

the doctrine of equivalents) any valid and enforceable claim of the ’077 Patent under any theory of

infringement. For example, claim 1 of the ’077 patent requires a “portable electronic device.” This

term was defined in the specification of the ’077 patent as “[t]he term portable electronic device

means such devices having a view screen including, but not limited to, tablet computers, laptop

computers, portable DVD players, and the like.” ’077 patent, 17:59-62. The Samsung product that

GUI identifies as a “portable electronic device” has no view screen, and thus cannot infringe any

claim of the ’077 patent.

                                       FOURTH DEFENSE

                        NON-INFRINGEMENT OF THE ’021 PATENT

       Samsung has not infringed and does not directly or indirectly infringe (either literally or under

the doctrine of equivalents) any valid and enforceable claim of the ’021 Patent under any theory of

infringement. For example, claim 1 of the ’021 patent requires a “portable electronic device.” This

term was defined in the specification of the ’021 patent as “[t]he term portable electronic device

means such devices having a view screen including, but not limited to, tablet computers, laptop

computers, portable DVD players, and the like.” ’021 patent, 17:58-61. The Samsung product that

GUI identifies as a “portable electronic device” has no view screen, and thus cannot infringe any

claim of the ’021 patent.


                                         FIFTH DEFENSE

                        NON-INFRINGEMENT OF THE ’020 PATENT

       Samsung has not infringed and does not directly or indirectly infringe (either literally or under

the doctrine of equivalents) any valid and enforceable claim of the ’020 Patent under any theory of
                                                  13
      Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 14 of 18



infringement. For example, claim 1 of the ’020 patent requires a “portable electronic device.” This

term was defined by in the specification of the ’020 patent as “[t]he term portable electronic device

means such devices having a view screen including, but not limited to, tablet computers, laptop

computers, portable DVD players, and the like.” ’020 patent, 17:49-52. The Samsung product that

GUI identifies as a “portable electronic device” has no view screen, and thus cannot infringe any

claim of the ’020 patent.

                                         SIXTH DEFENSE

                              INVALIDITY OF THE ’320 PATENT

       The ’320 Patent is invalid because the alleged invention(s) therein fail to satisfy the conditions

for patentability specified in one or more of 35 U.S.C. §§ 101, 102, 103, and/or 112.

                                       SEVENTH DEFENSE

                              INVALIDITY OF THE ’077 PATENT

       The ’077 Patent is invalid because the alleged invention(s) therein fail to satisfy the conditions

for patentability specified in one or more of 35 U.S.C. §§ 101, 102, 103, and/or 112.

                                         EIGTH DEFENSE

                              INVALIDITY OF THE ’021 PATENT

       The ’021 Patent is invalid because the alleged invention(s) therein fail to satisfy the conditions

for patentability specified in one or more of 35 U.S.C. §§ 101, 102, 103, and/or 112.

                                         NINTH DEFENSE

                              INVALIDITY OF THE ’020 PATENT

       The ’020 Patent is invalid because the alleged invention(s) therein fail to satisfy the conditions

for patentability specified in one or more of 35 U.S.C. §§ 101, 102, 103, and/or 112.




                                                  14
       Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 15 of 18



                                        TENTH DEFENSE

              LIMITATION OF LIABILITY FOR INDIRECT INFRINGEMENT

        As noted in Samsung’s Second, Third, Fourth, and Fifth Affirmative Defenses, Samsung’s

products have not infringed and do not directly infringe any valid and enforceable claim of the ’320,

’077, ’021, or ’020 patents.      Accordingly, Samsung cannot indirectly infringe any valid and

enforceable claim of the ’320, ’077, ’021, or ’020 patents.

        Additionally, to the extent that Plaintiff asserts that Samsung indirectly infringes the ’320,

’077, ’021, or ’020 patents, either by contributory infringement or inducement of infringement,

Samsung is not liable to Plaintiff for the acts alleged to have been performed before Samsung had

knowledge of the claims of the ’320, ’077, ’021, or ’020 patents and/or could form the intent to cause

infringement.

                                      ELEVENTH DEFENSE

                            PROSECUTION HISTORY ESTOPPEL

        By reason of the prior art and/or statements and representations made to the U.S. Patent and

Trademark Office during prosecution of the applications that led to the issuance of the ’320, ’077,

’021, or ’020 patents, the claims are so limited that they cannot properly be construed as covering any

activity or product of Samsung.

                                      TWELFTH DEFENSE

                   LIMITATIONS ON DAMAGES, MARKING, & NOTICE

        Plaintiff is barred in whole or in part from recovering damages under 35 U.S.C. §§ 286 and

287.




                                                  15
          Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 16 of 18



                                       THIRTEENTH DEFENSE

                                       NO INJUNCTIVE RELIEF

           Plaintiff’s claims for injunctive relief are barred because there exists an adequate remedy at

law for Plaintiff’s allegations and Plaintiff’s claims otherwise fail to meet the requirements for such

relief.

                                       FOURTEENTH DEFENSE

                                   NO WILLFUL INFRINGEMENT

           Plaintiff is not entitled to enhanced damages under 35 U.S.C. § 284 because Samsung has not

intentionally, willfully, or deliberately infringed any claim of the patents-in-suit, or acted with

egregious conduct.

                                         FIFTEENTH DEFENSE

                                          ATTORNEYS’ FEES

           Plaintiff is not entitled to attorneys’ fees under 35 U.S.C. § 285, or pursuant to this Court’s

inherent power.

                                        SIXTEENTH DEFENSE

                                        EQUITABLE DEFENSES

           Plaintiff’s claims for relief are barred or limited in whole or in part by equitable defenses,

including waiver, estoppel, implied license, and/or unclean hands.

                                     DEMAND FOR JURY TRIAL

           Samsung demands a trial by jury on all triable issues.




                                                     16
     Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 17 of 18



Dated: November 17, 2020                    Respectfully submitted,

                                            /s/ Jin-Suk Park
                                            Jin-Suk Park
                                            Attorney-in-Charge
                                            DC Bar No. 484378
                                            jin.park@arnoldporter.com
                                            Paul Margulies
                                            DC Bar No. 1000297
                                            paul.margulies@arnoldporter.com
                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            601 Massachusetts Ave., NW
                                            Washington, DC 20001
                                            Tel: 202.942.5000
                                            Fax: 202.942.5999

                                            Christopher M. Odell
                                            Texas Bar No. 24037205
                                            Christopher.odell@arnoldporter.com
                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            700 Louisiana Street, Suite 4000
                                            Houston, TX 77002-2755
                                            Tel: 713.576.2400
                                            Fax: 713.576.2499

                                            John H. Barr, Jr.
                                            Texas Bar No. 00783605
                                            S.D. Tex. Fed. ID. No. 15407
                                            jbarr@pattersonsheridan.com
                                            Patterson & Sheridan LLP
                                            24 Greenway Plaza, Suite 1600
                                            Houston, TX 77046
                                            Tel: 713.577.4821
                                            Fax: 713.623.4846

                                            Attorneys for Defendants Samsung
                                            Electronics Co., Ltd., and Samsung
                                            Electronics America, Inc.




                                       17
     Case 4:20-cv-02624 Document 46 Filed on 11/17/20 in TXSD Page 18 of 18



                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented electronic

service are being served with a copy of this document via the Court’s CM/ECF system, including

per Local Rule CV-5.1.

                                                   /s/ Jin-Suk Park
                                                   Jin-Suk Park




                                              18
